DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/471,104 and the preliminary amendments filled on 06/19/2019.
Claims 1-12 are presented for examination.

Claim Objections
Claims 2-10 and 12 are objected to because of the following informalities:
a)	Regarding claim 2, the phrase “An accident determination device” on line 1 to be corrected as “[[An]] The accident determination device”. Claims 3-10 are also objected for the same reasons as discussed above with respect to claim 2. Appropriate correction is required.
b)	Regarding claim 2, the phrase “an area attribute” on lines 7-8 to be corrected as “[[an]]the area attribute”. Appropriate correction is required.
b)	Regarding claim 12, the phrase “executing;” on line 1 to be corrected as “executing[[;]]:”. Appropriate correction is required.

Abstract/Specification Objections
The abstract of the disclosure is also objected to because of the presence of numeric number, such as, 5, 10 on the left column, which are to be deleted.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the area where said moving object is located” on line 9. There is insufficient antecedent basis for this limitation in the claim. The phrase "area” is not recited in the previous lines of the claim, instead the claim recites “area attribute” not the same as area where said moving object is located. To overcome the rejection, the phrase “the area” to be corrected as “[[the]]an area”. 
Claim 2 recites the limitation “the position of said moving object” on lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The phrase "position” is not recited in the previous lines of the claim and it is not clear that the position and position information are the same. To overcome the rejection, the phrase “the position” to be corrected as “[[the]]a position” or “the position information”. 
Claim 3 recites the limitation “the determining result” on lines 7-8. There is insufficient antecedent basis for this limitation in the claim. The phrase "determining 
Claim 9 further recites the phrase “if” on line 4, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and what happened if the impact value of the impact detected by said impact detecting unit is not greater than or equal to said determination threshold. To overcome the rejection under 35 U.S.C. 112(b), the examiner suggests that “if” to be corrected as “when”. 
Claim 9 further recites the limitation “the sound volume” on line 5. There is insufficient antecedent basis for this limitation in the claim. The phrase "sound volume” is not recited in the previous lines of the claim. 
Claim 11 recites the limitation “the area where a moving object is located” on line 4. There is insufficient antecedent basis for this limitation in the claim. The phrase "area” is not recited in the previous lines of the claim, instead the claim recites “area attribute” which is not the same as “area” where said moving object is located. To overcome the rejection, the phrase “the area” to be corrected as “[[the]]an area”. 
Claim 12 recites the limitation “the area where a moving object is located” on line 3. There is insufficient antecedent basis for this limitation in the claim. The phrase "area” is not recited in the previous lines of the claim, instead the claim recites “area attribute” which is not the same as “area” where said moving object is located. To overcome the rejection, the phrase “the area” to be corrected as “[[the]]an area”. 
Claims 2-10 are also rejected by the virtue of their dependency on independent claim 1.
Claim Rejection-35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 12 recites a "program" which is configured to carry out step of setting a determination threshold, a step of detecting an impact and a step of comparing impact value. The Specification, Para. [0092], cites “a program stored in a recording medium such as a ROM”, and in Para. [0008] cites, “a program configured to cause a computer executing: a step of setting a determination threshold.., a step of detecting an impact… and a step of comparing impact value.
Accordingly, the recited limitation "program" is computer software per se and is not a "process," a "machine," a "manufacture" or a "composition of matter," as defined in 35 U.S.C. 101. The applicants would need to embody the program on a non-transitory computer readable medium to make the claim statutory.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “impact detecting unit”, “accident determining unit” in Claims 1 and 9 12, “threshold setting unit” in claims 1-8 and 10, “position information acquiring unit”, “communication unit” in claim 2, “storage unit”, “area determining unit” in 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US 9,457,754) (hereinafter Christensen) in view of ODA et al. (US 2013/0090804) (hereinafter ODA).

Claim 1.   Christensen teaches an accident determination device which determines whether an accident has occurred in a moving object based on impact having occurred in said moving object (see at least Abstract, Col. 4, lines 13, and/or Col. 15, lines 59-60, and Fig. 2B, Fig. 8/Step 608, discloses “portable computing device 10 identifies vehicle collision”), comprising:
an impact detecting unit (See Col. 1, lines 62-67, discloses “portable computing device includes one or more sensors”) that detects an impact having occurred in said moving object (See Col. 11, lines 26-40, discloses “identify a side impact collision, identify a severity level of the collision”); 
an accident determining unit that compares impact value of the impact detected by said impact detecting unit with a determination threshold so as to determine whether an accident has occurred in said moving object (see at least Col.6, lines 4-28, and/or Col. 10, lines 24-48, discloses “the training module may generate a set of rules which include thresholds for distinguishing between sensor data indicative of a vehicle collision and sensor data which does not indicate a vehicle collision (e.g., a threshold acceleration (measured in g-forces) above four G may indicate a vehicle collision” and/or see Col. 12, lines 50-65, Col. 14, lines 34-40, “comparison module may compare sensor data to statistical model and/or predetermined likelihood threshold, and may determine/identify a vehicle collision”); 
The prior art, Christensen teaches, a threshold setting unit that sets said determination threshold (see Col. 9-11, “the model building module 304 may generate a set of rules to specify a threshold acceleration”), but he does not 
However, ODA teaches, wherein said determination threshold according to an area attribute of the area where said moving object is located (see Para. [0010], “The threshold is set to correspond to a road condition on which the vehicle travels”, and/or Para. [0055], Fig. 2, “the operation data storing ECU 50 calculates and sets the threshold for defining the determination condition based on the road condition acquired from the navigation ECU 40”, and/or see Para. [0197], discloses “the road conditions to be compared to the determination conditions having different thresholds, the curve and the straight road, which has the greater threshold than the curve and is not easily determined when the vehicle is in an accelerating state”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Christensen with the teaching of ODA in order to eliminate an abnormal vehicle behavior on rough road such as unpaved road.

Claim 9.    The teaching of Christensen as modified by the teaching of ODA teaches an accident determination device according to claim 1, comprising:
a sound pickup unit that picks up sound around said moving object, wherein if the impact value of the impact detected by said impact detecting unit is greater than or equal to said determination threshold, and the sound volume of sound picked up by said sound pickup unit is greater than or equal to a sound-volume threshold, then said see Christensen, Col. 6, lines 50-52, discloses “a microphone to measure sound intensity, such as a high volume sound corresponding to a vehicle collision”, and/or  see Col. 10, lines 33-48, “the set of rules may include additional thresholds and/or scores such as a threshold sound intensity and a sound intensity score, each of which may be combined/ aggregated with the acceleration and speed scores to generate an overall collision likelihood score”). The examiner notes that the primary reference Christensen discloses the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Christensen in view of the teaching of ODA to deploy the claim feature in order to improve collision detection.

Claim 10.    The teaching of Christensen as modified by the teaching of ODA teaches an accident determination device according to claim 9, wherein said threshold setting unit sets said determination threshold and said sound-volume threshold independently of each other according to the area attribute of the area where said moving object is located (see Christensen, Col. 10, lines 33-48, “the set of rules may include additional thresholds and/or scores such as a threshold sound intensity and a sound intensity score, each of which may be combined/ aggregated with the acceleration and speed scores to generate an overall collision likelihood score”). The examiner notes that the primary reference Christensen discloses the general condition of the claimed invention and it would have been obvious to one of 

Claim 11.    Christensen teaches an accident determination method which is executed by an accident determination device having an impact detecting means (see Abstract, discloses “A method and system identifying vehicle collisions in real-time or at near real-time”, and Col. 11, lines 26-40, discloses “the statistical model may be used to identify a severity level of the collision, such as a "High”, "Medium", or "Low" severity level), comprising:
a step of setting a determination threshold with which to determine whether an accident has occurred (see at least Col.6, lines 4-28, and/or Col. 10, lines 24-48, discloses “the training module may generate a set of rules which include thresholds for distinguishing between sensor data indicative of a vehicle collision and sensor data which does not indicate a vehicle collision (e.g., a threshold acceleration (measured in g-forces) above four G may indicate a vehicle collision”); 
a step of detecting an impact having occurred in said moving object (See Col. 11, lines 26-40, discloses “identify a side impact collision, identify a severity level of the collision”); and 
a step of comparing impact value of said impact detected and said determination threshold to determine whether an accident has occurred in said moving object (see at least Col.6, lines 4-28, and/or Col. 10, lines 24-48, discloses “the training module may generate a set of rules which include thresholds for distinguishing between sensor data indicative of a vehicle collision and sensor data which does not indicate a vehicle collision (e.g., a threshold acceleration (measured in g-forces) above four G may indicate a vehicle collision” and/or see Col. 12, lines 50-65, Col. 14, lines 34-40, “comparison module may compare sensor data to statistical model and/or predetermined likelihood threshold, and may determine/identify a vehicle collision”).
The prior art, Christensen teaches, a threshold setting unit that sets said determination threshold (see Col. 9-11, “the model building module 304 may generate a set of rules to specify a threshold acceleration”), but he does not explicitly spell out, wherein a determination threshold according to an area attribute of the area where a moving object is located.
However, ODA teaches, wherein a determination threshold according to an area attribute of the area where a moving object is located (see Para. [0010], “The threshold is set to correspond to a road condition on which the vehicle travels”, and/or Para. [0055], Fig. 2, “the operation data storing ECU 50 calculates and sets the threshold for defining the determination condition based on the road condition acquired from the navigation ECU 40”, and/or see Para. [0197], discloses “the road conditions to be compared to the determination conditions having different thresholds, the curve and the straight road, which has the greater threshold than the curve and is not easily determined when the vehicle is in an accelerating state”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Christensen with the teaching of ODA in order to eliminate an abnormal vehicle behavior on rough road such as unpaved road.

Claim 12.    Christensen teaches a program (see Fig. 2B, operating system 260 and/or a plurality of software routines 268“) configured to cause a computer executing;
a step of setting a determination threshold with which to determine whether an accident has occurred (see at least Col.6, lines 4-28, and/or Col. 10, lines 24-48, discloses “the training module may generate a set of rules which include thresholds for distinguishing between sensor data indicative of a vehicle collision and sensor data which does not indicate a vehicle collision (e.g., a threshold acceleration (measured in g-forces) above four G may indicate a vehicle collision”); 
a step of detecting an impact having occurred in a moving object (See Col. 11, lines 26-40, discloses “identify a side impact collision, identify a severity level of the collision”); and 
a step of comparing impact value of said impact detected and said determination threshold to determine whether an accident has occurred in said moving object (see at least Col.6, lines 4-28, and/or Col. 10, lines 24-48, discloses “the training module may generate a set of rules which include thresholds for distinguishing between sensor data indicative of a vehicle collision and sensor data which does not indicate a vehicle collision (e.g., a threshold acceleration (measured in g-forces) above four G may indicate a vehicle collision” and/or see Col. 12, lines 50-65, Col. 14, lines 34-40, “comparison module may compare sensor data to statistical model and/or predetermined likelihood threshold, and may determine/identify a vehicle collision”).
The prior art, Christensen teaches, a threshold setting unit that sets said determination threshold (see Col. 9-11, “the model building module 304 may generate a set of rules to specify a threshold acceleration”), but he does not explicitly spell out, wherein a determination threshold according to an area attribute of the area where a moving object is located.
However, ODA teaches, wherein a determination threshold according to an area attribute of the area where a moving object is located (see Para. [0010], “The threshold is set to correspond to a road condition on which the vehicle travels”, and/or Para. [0055], Fig. 2, “the operation data storing ECU 50 calculates and sets the threshold for defining the determination condition based on the road condition acquired from the navigation ECU 40”, and/or see Para. [0197], discloses “the road conditions to be compared to the determination conditions having different thresholds, the curve and the straight road, which has the greater threshold than the curve and is not easily determined when the vehicle is in an accelerating state”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Christensen .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US 9,457,754) (hereinafter Christensen) in view of ODA et al. (US 2013/0090804) (hereinafter ODA) and further in view of Masahiko Imoto (JP2015221592A, this reference is from IDS filed on 06/19/2019 and the attached English translate is used for claim mapping) (hereinafter Masahiko).

Claim 2.    The teaching of Christensen as modified by the teaching of ODA teaches an accident determination device according to claim 1, comprising: 
a position information acquiring unit that acquires position information indicating the position of said moving object (See Christensen, Fig. 2B, discloses “GPS 280 to determine location”. Additionally, see ODA, Para. [0038], discloses “The navigation ECU 40 determines a current position of the subject vehicle on a map based on map data and position data, which is acquired from the GPS 20 and indicates a latitude and a longitude of the position of the subject vehicle”); and
a communication unit (See Fig. 2B, Communication unit 258) that communicates with an external device (See Christensen, Col. 7, lines 39-40, “The communication unit 258 may communicate with the collision identification server 102 [construed as external device]”), wherein said communication unit transmits said position information to said external device (See Christensen, Col. 4, lines 51-60, “server 102 may receive sensor data from the portable computing device 10, and/or may generate and transmit statistical models indicative of vehicle collisions”. Additionally, see ODA, Para. [0097], [0108], “the remote base station 80 [construed as external device] determines the road condition based on the vehicle position received from the vehicle and the map data base, and transmits the road condition to the vehicle at S462”. The examiner notes that the prior arts teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Christensen with the teaching of ODA to deploy the claim feature in order to acquire suitable road condition from remote server), and
wherein said threshold setting unit sets said determination threshold based on said threshold information (See Christensen, at least Col. 10, lines 1-23, “specify a threshold acceleration when the sample rate is within a threshold sample rate range, and a threshold change in speed”).
The prior arts, ODA discloses in Para. [0003], “a vehicle receives an impact such as an impact of a collision as vehicle traveling data”, but the teaching of Christensen in view of the teaching of ODA does not explicitly spell out, wherein threshold information indicating an impact threshold according to an area attribute of the area where said moving object is located from said external device.
However, Masahiko teaches, wherein threshold information indicating an impact threshold according to an area attribute of the area where said moving object is located from said external device (see Para. [0007], discloses “the threshold value adjusting means for raising the threshold value, even when the vehicle receives an impact from the road surface while traveling on a rough road. When it is not detected that the road surface is in a rough road state, the impact threshold value can be lowered as compared with the conventional one”). The examiner note that the prior art Masahiko teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Christensen in view of the teaching of ODA and with the teaching of Masahiko to deploy the claim feature in order to improve sensitivity of collision detection.

Claim 3.    The teaching of Christensen as modified by the teaching of ODA teaches an accident determination device according to claim 1, comprising:
a storage unit that stores impact thresholds corresponding to area attributes (See ODA, Para. [0010], [0090], “The threshold is set to correspond to a road condition on which the vehicle travels, and the storing element stores operation data of the vehicle in a storage unit when the behavior determining element determines that the vehicle behavior satisfies the determination condition”, and/or See Para. [0042], “The threshold setting section 52 calculates and sets a threshold defining a determination condition to be compared to a vehicle behavior, based on a reference threshold acquired from the ROM of the memory 60”, and/or see Para. [0103], “the operation data storing ECU 50 reads and acquires the throttle position threshold and the duration time threshold of the vehicle behavior from the memory 60”, which constitutes the claimed invention); and
an area determining unit that determines the area attribute of the area where said moving object is located (See ODA, Para. [0051], “determines whether the road condition acquired from the navigation ECU 40 indicates a rough road such as an unpaved road”).
The prior arts, ODA discloses in Para. [0003], “a vehicle receives an impact such as an impact of a collision as vehicle traveling data”, but the teaching of Christensen in view of the teaching of ODA does not explicitly spell out, wherein said threshold setting unit acquires said impact threshold corresponding to the area attribute of the area where said moving object is located from said storage unit based on the determining result of said area determining unit and sets said determination threshold.
However, Masahiko teaches, wherein said threshold setting unit acquires said impact threshold corresponding to the area attribute of the area where said moving object is located from said storage unit based on the determining result of said area determining unit and sets said determination threshold (see Para. [0007], “the threshold value adjusting means for raising the threshold value, even when the vehicle receives an impact from the road surface while traveling on a rough road, and the threshold value adjusting means raises the impact threshold value stored in the threshold value storage means”). The examiner note that the prior art Masahiko teaches the general condition of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Christensen in view of the teaching of ODA and with the teaching of Masahiko to deploy the claim feature in order to improve sensitivity of collision detection.

Claim Objections (having allowable subject matter)
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the closest prior arts, Christensen et al. (US 9,457,754), ODA et al. (US 2013/0090804) and Masahiko Imoto (JP2015221592A) fails to disclose or teach individually or in combination to render obvious limitations of “when the area attribute of the area where said moving object is located indicates a parking space, said threshold setting unit sets said determination threshold to be at a lower value than when said area attribute indicates a road” and in combination with other limitations of the claim 1. Others prior arts on record also fails to disclose or teach individually or in combination to render obvious limitations of “when the area attribute of the area where said moving object is located indicates a parking space, said threshold setting unit sets said determination threshold to be at a lower value than when said area attribute indicates a road” and in combination with other limitations of the claim 1.
Claims 5-7 depends on claim 4. Therefore, claims 5-7 would be allowable by virtue of its dependency if claim 4 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the closest prior arts, Christensen et al. (US 9,457,754), ODA et al. (US 2013/0090804) and Masahiko Imoto (JP2015221592A) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BHOGAL et al. (US 20160203656) discloses, “IDENTIFYING THE ORIGINS OF A VEHICULAR IMPACT AND THE SELECTIVE EXCHANGE OF DATA PERTAINING TO THE IMPACT”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664